Citation Nr: 1120354	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In June 2010, the Veteran testified before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing is of record.

In April 2011, following certification of the current appeal to the Board, the Veteran submitted a statement in disagreement with the October 2010 rating decision denial of service connection for hearing loss.  As such, the RO has also not considered such evidence in conjunction with the current appeal for service connection for tinnitus, in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record; however, the Board finds that a remand for RO consideration is not warranted.  In regard to the appeal for service connection for tinnitus, the statement by the Veteran is essentially cumulative of his previous statements that he was exposed to acoustic trauma in service.  As the Board concedes, in the decision below, that the Veteran had acoustic trauma in service, and as the statement is cumulative, a remand is not warranted.  To the extent that the April 2011 statement may be construed as a timely notice of disagreement with the October 2010 rating decision denial of service connection for hearing loss, such matter is referred to the RO for appropriate action, as a notice of disagreement may not be filed with the Board, but rather with the Agency of Original Jurisdiction (i.e. the RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the onset date of his tinnitus.

2.  The competent clinical evidence of record reflects that the Veteran's tinnitus is less likely than not causally related to active service.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in August 2008, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, and the Veteran's statements in support of his claim, to include his testimony at a DRO hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  In a statement dated in October 2010, the Veteran stated that he had previously sought treatment from two doctors for his hearing, but that both doctors were deceased and there were no available records.  On his 2008 VA Form 21-4142, the Veteran stated that he had seen Dr. V., at a VA clinic in Grand Rapids, Michigan, approximately ten years earlier.  He further indicated that Dr. V. had referred him to a VA hospital in Battle Creek.  The Veteran also indicated that he was prescribed hearing aids in approximately 2007.  The claims file includes VA records from the Battle Creek VA medical center (VAMC), dated in August 2000.  The August 2000 record reflects that the Veteran was seen for a hearing test.  He reported difficulty hearing at church for the past few years and negligible tinnitus.  The Veteran testified at the DRO hearing that he did not seek treatment for ear problems until his 50th anniversary.  The Board notes that the Veteran was married in 1939, thus, his 50 year anniversary, would have been in 1999.  The Board notes that the Veteran stated that he had been seen at the Battle Creek VAMC in approximately 1998 and that he was given sleep aid medication for his tinnitus; however, the earliest evidence of record is from 2000.  The Board finds that a remand to obtain any possible 1998 records is not warranted.  The Veteran separated from service in 1945.  Thus, whether he first sought treatment at a VA facility in 1998 or 2000 has little, if any significance, with regard to his claim as both dates are still more than 50 years after separation from service.  Moreover, the October 2008 VA examiner considered the Veteran's statement that he had tinnitus since service.  Any possible statement in 1998 by the Veteran that he had tinnitus since service would be duplicative of his statement which the VA examiner considered.  Moreover, any statement to the contrary, would not provide any benefit to the Veteran.  

As noted, a VA examination and opinion with respect to the issue on appeal was obtained in October 2008. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service trauma, and the Veteran's STRs and provides a complete rationale for the opinion proffered.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that the Veteran was on active service during World War II.  The Veteran's STRs and DD-214 do not reflect that he had combat service, or service overseas.  Moreover, the Veteran has not averred that he had combat service.  Thus, the Veteran is not entitled to the combat presumption under 38 U.S.C.A. § 3.304(d). 

The Veteran avers that he has tinnitus as a result of active service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current tinnitus and since service.

The Board finds that the second element of a claim for service connection has also been met.  The Veteran's STRS are negative for any complaints of, or treatment for, tinnitus.  However, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was as an airplane and engine mechanic.  The Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his MOS.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The record includes an October 2008 VA examination report.  The examiner noted that the Veteran reported having had tinnitus for the past 8- 10 years, and that he could not recall if he had had periodic tinnitus beforehand.  The examiner noted that based on the STRs, there was no change in hearing sensitivities, and no evidence of problems with his eardrums, ear draining, tinnitus, acoustic trauma, or head injury.  

The examiner discussed research studies which have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  He opined that the Veteran's hearing test at the time of his military separation accurately represented the effects of any hazardous noise exposure which the veteran sustained during active military service, and that there were no effects of military noise exposure on his bilateral hearing sensitivity.  

The examiner further noted that at the time of his January 2007 audiology examination, the Veteran reported having long term hearing loss and bilateral ringing in his ears since military service.  At the time of his October 2008 VA examination, he reported having constant, bilateral tinnitus for the past 8-10 years, and could not recall if he had periodic tinnitus beforehand.  The examiner reported that according to the Noise Manual "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The examiner also noted that the Veteran first sought treatment for hearing disturbances about 15 years earlier, or approximately 48 years after his military separation.  The examiner opined:

At the age of 89 years and based on two different formulas/calculators for determining the effects of presbycusis about 50% of this veteran' s present degree of bilateral hearing loss can be attributed to the aging process.  Based on the veteran's history it was also, more likely than not that the hazardous noise exposure was the second greatest contributor to his present degree of hearing loss. . . .  According to the[Noise Manual], and OSHA regulations the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  The veteran served 16 months in the military as an airplane engine mechanic.  He has a history of 61 years of occupational noise exposure in civilian life working as a full-time printer from 1946 -51 and part-time printer from 1952-2007.  His exposure to hazardous noise in civilian life was far greater than his exposure to hazardous noise in the military.  Therefore, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  Based on the aforementioned evidence, it was this Clinician's opinion; this veteran's bilateral hearing loss and tinnitus were less likely than not due to this history of military noise exposure or any event during military service.  These conditions were more likely than not due to his history of occupational noise exposure in civilian life and the aging process. 


The claims filed does not include any clinical nexus opinion in favor of a finding that the Veteran's tinnitus is causally related to active service.  In this regard, the Board notes that the claims file includes a July 2010 note from Dr. P.A. that the Veteran has hearing loss "even dating to his military duties."  The physician did not provide any opinion with regard to tinnitus, did not provide a rationale, and did not indicate that he performed any testing on the Veteran.  Moreover, the evidence does not reflect that he is an audiologist.  Based on the forgoing, the Board finds that the statement by Dr. P.A., has little, if any, probative value, and has far less probative value than the opinion of the October 2008 VA examiner.

With regard to continuity of symptomatology, the evidence reflects that the Veteran has stated that he has had constant bilateral tinnitus since approximately 1998 or 2000.  He has also stated that he has had tinnitus since service.  The Board finds that the Veteran is less than credible with regard to the onset of tinnitus.  The earliest clinical evidence of record is from 2000.  Even if the Board were to find that the Veteran had sought treatment for tinnitus 2 years earlier, this would still be more than 52 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds the Veteran's statement that he has had tinnitus since service to be less than credible when considered with the record as a whole.

First, the Veteran's STRs are negative for any complaints of tinnitus.  Second, the Veteran testified, at the DRO hearing, that he had not realized he had a problem in service.  Third, the Veteran filed a claim for VA disability benefits for muscle spasms in 1962, approximately 17 years after separation from service.  The Board finds that if the Veteran had had tinnitus since separation from service, it would have been reasonable for him to have filed a claim for it when he filed his other claim in 1962; he did not.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus because the third criteria for service connection have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


